Citation Nr: 0325814	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  96-13 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York,
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
RO that denied entitlement to service connection for the 
cause of the veteran's death.  


REMAND

In a letter dated in May 2003 the RO informed the appellant 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), of the 
evidence needed to substantiate his claims, and of what 
evidence he was responsible for obtaining.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

In addition, the Board notes that the veteran's certificate 
of death reveals that he died on September [redacted], 1993 at the age 
of 47 of cardiopulmonary arrest due to end stage renal 
disease.  At the time of his death, the veteran was an 
inpatient at a private medical facility, but clinical records 
documenting his treatment at that facility at the time of 
death are not in the claims folder.

The veteran's service medical records include a report of the 
his May 1968 examination prior to service discharge that 
revealed traces of albumin and white blood cells in the urine 
with subsequent urological evaluations at a service medical 
facility.  The available records from service also include a 
hospitalization summary from the same service medical 
facility that indicates considerable treatment for gunshot 
wounds at that facility during service, but clinical records 
of this treatment are not in the claims file.

The veteran underwent a laryngectomy at a private hospital in 
1987 for the treatment of squamous cell carcinoma of the 
larynx with bilateral lymph node involvement.  In October 
1987, Gerald Rosmarin, M.D., provided a summary of treatment 
and also reported that the veteran had been treated by Robert 
Eberle, M.D..  Records of this treatment are not part of the 
claims folder.  These records may be relevant to the 
appellant's claim.

The appellant reportedly submitted a VA Form 9, substantive 
appeal, in April 1996.  This document is not contained in the 
claims file, but may contain contentions relevant to the 
appellant's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the service 
department and request that a further 
search be conducted for additional 
service medical records, especially 
records documenting all treatment and 
evaluations of the veteran's gunshot 
wound residuals conducted at Walston Army 
Hospital at Fort Dix, New Jersey, from 
October 1967 to the veteran's discharge 
from the service in July 1968. 

3.  The RO should take the necessary 
steps to obtain records of the veteran's 
treatment at the Westchester County 
Medical Center in Mount Pleasant, New 
York, in September 1993, as well as any 
records documenting treatment prior to 
that date; and records of the veteran's 
treatment by Drs. Eberle and Rosmarin.  
All records obtained should be associated 
with the claims folders.  

4.  The RO should also contact the 
appellant ask her for the names, 
addresses, and approximate dates of all 
health care treatment, both VA and non 
VA, that the veteran received for his 
service connected abdominal injuries, 
larynx cancer, and renal disease at any 
time from his discharge from service in 
July 1968 to his death in September 1993.  
The RO should also invite the appellant 
to submit a copy of her April 1996, VA 
Form 9.  After receiving any necessary 
authorizations, the RO should contact the 
named health care providers and request 
copies of all clinical records that are 
not otherwise of record. 

5.  If the RO finds that there is 
competent evidence that the veteran's 
death was caused or hastened by service 
connected disability, the claims folder 
should be submitted to an appropriate 
physician who should review the record 
and provide medical opinions, with full 
rationales, in answer to the following 
questions: (a).  Is it at least as likely 
as not that the veteran's fatal end stage 
renal disease had its onset during 
service or was related to service; (b) is 
it at least as likely as not that the 
veteran's fatal end stage renal disease 
was caused or aggravated by to the 
veteran's service connected residuals of 
gunshot wounds to the abdomen; (c) is it 
at least as likely as not that the 
veteran's fatal end stage renal disease 
was caused or aggravated by the veteran's 
carcinoma of the larynx, and; (d) is it 
at least as likely as not that any 
service connected disability, or cancer 
of the larynx, caused or contributed 
substantially and materially to the 
veteran's death

6.  The RO should then readjudicate the 
appellant's claim.  If the benefit sought 
continue to be denied the RO should issue 
a supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


